DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 05/20/2022.  Claims 1-8 are pending.  Claims 1 and 6 are independent.  Claims 6-8 have been withdrawn from consideration.
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-5) in the reply filed on 05/20/2022 is acknowledged.
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/20/2022.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
a) Claim 1 , lines 10-12, the limitation “wherein distal ends of said first helical coil structure and said second helical coil structure are positioned in said overlapping and juxtaposed configuration over cataract lens” should be amended to --wherein distal ends of said first helical coil structure and said second helical coil structure are configured to be positioned over cataract lens in said overlapping and juxtaposed configuration --for the apparatus claim.
b) Claim 1, lines 12-15, the limitation “wherein said first handle and second handle are rotated for piercing first helical coil structure and second helical coil structure progressively and controllably into said cataract lens and grasping said cataract during a cataract removal surgery” should be amended to --wherein said first handle and second handle are configured to be rotated for piercing first helical coil structure and second helical coil structure progressively and controllably into said cataract lens and grasping said cataract during a cataract removal surgery -- for the apparatus claim.
c) Claim 1, lines 15-17, the limitation “wherein said first handle and said second handle are pressed to separate said first helical coil structure and said second helical coil structure” should be amended to -- wherein said first handle and said second handle are configured to be pressed to separate said first helical coil structure and said second helical coil structure-- for the apparatus claim.
d)  Claim 2, lines 3-5, the limitation “whereby is configured to penetrate less than approximately one millimeter deeper into said cataract lens-- for the apparatus claim and the consistency of claim language.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said corkscrew first helical coil" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 1 and 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the claim objections as stated above.  In addition, claim 2 would be allowable if claim 1 is rewritten to overcome the claim objections as stated above and claim 2 is rewritten to overcome the rejection under the 35 U.S.C. 112(b), second paragraph as stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4745919 A	Bundy; Mark A. et al. discloses a helical coil with a sharp end.
US 10667855 B1	To; John et al. discloses a dual coil ablation device to ablate tissue.
US 6911019 B2	Mulier; Peter M. J. et al. discloses a double helical needle apparatus for ablating tissue.
US 3683891 A	Eskridge; Marshall et al. discloses a tissue auger comprising a helical coil with sharp end.
US 9220892 B2	Faure; Andre et al. discloses a surgical instrument comprising two helical electrodes having sharp ends with one electrode disposed within the other one for penetrating tissue.
US 9993231 B2	Costello; David M. et al. discloses a device comprising a helical coil for obtaining a tissue sample.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771